Citation Nr: 1748330	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from February 1997 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 2002, the Board denied a disability rating in excess of 30 percent for migraine headaches.  The Veteran appealed that decision.  In May 2003, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the parties and vacated the Board's October 2002 decision.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in November 2003 for the purpose of curing the due process deficiencies that were raised in the joint motion.  The matter was returned to the Board, and in April 2005, the Board again denied a rating in excess of 30 percent for migraine headaches.  The Veteran appealed that decision, and in August 2006 the Court vacated the Board's April 2005 decision and remanded the case for compliance with an August 2006 joint motion.  In April 2007, the Board remanded the claim for further development.  In December 2007, the Board granted an increased rating of 50 percent for migraine headaches.  The Veteran appealed the Board's decision to the extent that it denied a rating in excess of 50 percent for migraine headaches, and in March 2009 the Court vacated that portion of the Board's decision.  The Board remanded the claim again in January 2010 for the AOJ to refer the claim to the Director of Compensation and Pension for consideration of an extraschedular rating.  Finally, in November 2015, the Board again remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again required in this case.

VA treatment records were last associated with the Veteran's claims file in May 2012.  In its November 2015 remand, the Board ordered that all more recent VA treatment records should be obtained and added to the Veteran's claims file.  While it appears that in a November 2015 letter the AOJ asked the Veteran to identify the dates and location of all VA treatment, when the Veteran did not respond, the AOJ made no attempts to obtain any more recent VA treatment records.  On remand, as the record does not indicate the Veteran has moved, the AOJ should request any treatment records since May 2012 from the San Juan and Ponce VA medical centers where records up until 2012 indicate the Veteran was regularly seen.

The AOJ should also again request that the Veteran provide a release to obtain any outstanding private medical treatment records related to his service-connected headaches.  The Board specifically notes that at a January 2016 VA examination the Veteran reported three emergency room visits in the last year due to his headache condition.  The Veteran should be notified that he may provide those records to the VA or provide an authorization to the VA to obtain those records on his behalf.

Finally, the Veteran should be afforded a VA examination in which the functional impact of his service-connected headache disability is described.  Although the Veteran underwent a VA headache examination in January 2016, the examiner indicated only that the Veteran's headache condition does not impact the Veteran's ability to work.  The examiner noted that the Veteran reported daily headaches that prevent him from sleeping.  However, the examiner did not specifically describe the functional impact of the Veteran's headaches, including any impact the condition has on his employment, as required by the Board's November 2015 remand.

Finally, the AOJ must readjudicate the Veteran's entitlement to TDIU.  Although the AOJ issued a supplemental statement of the case in March 2017, it only addressed the Veteran's claim to an increased rating for his headache disability.  As noted by the Board in its November 2015 remand, the two issues are intertwined.  Therefore, after development is completed as to the Veteran's claim for an increased rating for his headache disability and the issue is readjudicated, the AOJ should also readjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's VA treatment records from May 2012 to present.  All efforts to obtain the records should be documented in the claims file.

2. Request that the Veteran provide any relevant private treatment records with respect to his service-connected headache disability or provide the VA authorization to obtain those records on his behalf.  The Veteran should specifically be asked to identify the names and locations of the facilities where he sought emergency treatment for his headaches.

If the Veteran provides authorization, all identified records should be obtained.  If no additional records identified by the Veteran are located, the Veteran must be notified.  All efforts to obtain the records should be documented in the claims file.

3. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to the functional impact of the Veteran's service-connected headache disability, to include any impact that the condition would have on his employment. 

4. Upon completion of the forgoing, readjudicate the Veteran's pending claims in light of any additional evidence added to the record, to include both his claim for entitlement to a rating in excess of 50 percent for migraine headaches (to include extraschedular consideration) and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



